—In a proceeding pursuant to CPLR article 78, inter alia, to compel the respondent New York City Department of Probation to expunge certain allegedly inaccurate statements from the presentence report prepared in connection with the petitioner’s conviction under Kings County Indictment No. 10108/93, the appeal is from a judgment of the Supreme Court, Kings County (Gerges, J.), dated September 4, 1996, which dismissed the proceeding.
Ordered that the judgment is affirmed, without costs or disbursements.
The petitioner pleaded guilty to assault in the second degree under Indictment No. 10108/93 in the Supreme Court, Kings County, in 1994. He commenced this proceeding pursuant to CPLR article 78 against the respondent New York City Department of Probation in or about November 1995 to compel the respondent to expunge certain allegedly inaccurate information from the presentence report prepared in connection with the criminal action. The Supreme Court properly dismissed the petition because the challenges now made to the accuracy of the presentence report should have been raised before sentencing (see, Matter of Salahuddin v Mitchell, 232 AD2d 903; Matter of Gayle v Lewis, 212 AD2d 919; People v Banchs-Rivera, 168 Misc 2d 72; CPL 390.40, 400.10).
Rosenblatt, J. P., O’Brien, Ritter and Goldstein, JJ., concur.